internal_revenue_service department of the treasury p o box ben franklin station washington dc person to contact maxine m woo-garcia no telephone number refer reply to cc ita plr-101800-00 date date taxpayer1 taxpayer2 taxpayer3 taxpayers parent-corp state x s-firm p x y z date1 year1 year2 year3 year4 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej dear this responds to your letter of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayers to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code taxpayers are members of a consolidated_group with parent-corp the common parent_corporation all corporations are accrual_method taxpayers filing a consolidated tax_return using a fiscal_year end of date1 taxpayers are state x corporations taxpayer1 was incorporated on date taxpayer2 was incorporated on date taxpayer3 was incorporated on date taxpayers have always relied on p of parent-corp for the compilation of its financial statements and the preparation of their annual corporate_income_tax returns for all years at issue s-firm has been engaged by parent-corp to review the group’s consolidated financial statements prior to taxpayers’ most recent financial statement review neither taxpayers p nor s-firm were aware that taxpayers were personal_holding_companies phcs during the years at issue therefore taxpayers p and s- firm were not aware of any need for making consent_dividend elections for those years the specific facts follow for the taxable years ended date1 year1 year3 and year4 taxpayer1 failed to include form sec_972 and in its federal tax returns for the taxable years ended date1 year1 year2 and year3 taxpayer2 failed to include form sec_972 and in its federal tax returns for the taxable years ended date1 year1 year2 year3 and year4 taxpayer3 failed to include form sec_972 and in its federal tax returns although s-firm reviewed the group’s consolidated financial statements for all the years at issue s-firm did not prepare review or have any involvement in the preparation or filing of taxpayers’ consolidated tax returns therefore s-firm was not in a position to determine that taxpayers were subject_to phc tax as a result s-firm did not alert taxpayers of the issue in date during the review of parent-corp’s consolidated financial statements for the year ended date1 s-firm for the first time inquired whether the company had considered the impact of the phc tax at first p responded that the parent-corp consolidated_group did not qualify as a phc pursuant to the affiliated_group rule_of sec_542 s-firm pointed out to p that sec_542 required parent-corp to test each separate company in the consolidated_group to see if each separate company qualified as a phc p immediately took steps to determine whether any of the group companies were subject_to phc tax by applying the tests of sec_542 applying the rules on a separate company by company basis taxpayers were identified as phcs taxpayers were not apprised of the liability for phc tax or of the need to make consent_dividend elections at the time the group’s consolidated income_tax returns were filed taxpayers state that had p alerted taxpayers of this issue parent-corp would have agreed to taxpayer1's consent dividends of approximately dollar_figurea dollar_figureb and dollar_figurec for the taxable years ended date1 year2 year3 and year4 respectively taxpayer2’s consent dividends of approximately dollar_figured dollar_figuree and dollar_figuref for the taxable years ended date1 year1 year2 and year3 respectively and taxpayer3’s consent dividends of approximately dollar_figureg dollar_figureh dollar_figureg and dollar_figureg for the taxable years ended date1 year1 year2 year3 and year4 respectively these elections would have resulted in no additional income_tax however taxpayers are liable to pay approximately dollar_figurej in phc tax absent consent_dividend elections taxpayers request the commissioner’s consent to extend the due_date to make consent_dividend elections under sec_565 on form sec_972 and as indicated below for taxpayer1 in the amounts of dollar_figurea dollar_figureb and dollar_figurec for the taxable years ended date1 year2 year3 and year4 respectively for taxpayer2 in the amounts of dollar_figured dollar_figuree and dollar_figuref for the taxable years ended date1 year1 year2 and year3 respectively and for taxpayer3 in the amounts of dollar_figureg dollar_figureh dollar_figureg and dollar_figureg for the taxable years ended date1 year1 year2 year3 and year4 respectively the failure to make consent_dividend elections was due to the oversight of p who prepared the consolidated federal_income_tax returns of parent-corp and subsidiaries individuals x y and z of p acknowledge this error by sworn affidavits sec_301_9100-3 of the regulations generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides in part that requests for relief will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that except as otherwise provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before failure to make the regulatory election is discovered by the irs or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayers acted reasonably and in good_faith having relied on p to prepare their returns during the tax years at issue hindsight may now indicate that the professionals in p may not have had the expertise necessary to adequately advise taxpayers with respect to consent_dividend elections however no evidence indicates that such reliance was unreasonable sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of this chapter and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief in connection with hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight in the present case taxpayers are not attempting to alter a return position taken for which a penalty has been or could be imposed under sec_6662 further taxpayers were not informed of the need to make the elections under sec_565 of the code and so did not make any conscious choice as to whether or not to make the elections in addition there is no indication that taxpayers are using hindsight as defined above in requesting this relief this request for relief was made approximately six months after the failure to make the elections was discovered while it is clear that taxpayers carefully considered all options available to it with its tax advisors before filing this request for relief specific facts have not changed since the due_date for making the elections that make the election more advantageous to taxpayers sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in the present case granting the relief requested will not prejudice the interests of the government under the given criteria taken together the disclosed circumstances indicate that the omission taxpayers now seek to correct originated from an honest mistake on the part of their tax advisors and not from a desire to avoid taxes granting this application will not prejudice the interests of the government accordingly the consent of the commissioner is hereby granted for an extension of time to file the forms necessary to make the sec_565 consent_dividend elections for each of the years at issue for each taxpayer as requested this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under sec_565 when such forms are filed no opinion is expressed as to the application of any other provision of the code or the regulations which may be applicable under these facts this office makes no determination of the taxpayers’ status as phcs and relies on the determination of status as represented in taxpayers’ application_for relief this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent sincerely yours heather c maloy associate chief_counsel income_tax accounting by douglas fahey acting chief branch cc dd - district attn chief examination_division
